824 F.2d 978
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Charles G. REGGERS.
Appeal No. 86-1718.
United States Court of Appeals, Federal Circuit.
May 11, 1987.

Before MARKEY, Chief Judge, and RICH and NIES, Circuit Judges.
MARKEY, Chief Judge.

DECISION

1
The decision of the United States Patent and Trademark Office Board of Patent Appeals and Interferences (board), affirming the examiner's final rejection of claims 1, 2, 4 and 7-9 in Charles G. Reggers' application Serial No. 301,013 under 35 U.S.C. Sec. 103, is affirmed.

OPINION

2
Because Reggers does not argue separately the patentability of each of the rejected dependent claims, those claims stand or fall with independent claim 1.   In re Sernaker, 702 F.2d 989, 991, 217 USPQ 1, 3 (Fed.Cir.1983).


3
Reggers has shown no error in the board's conclusion that the claimed invention recited in claim 1 would have been obvious to one of ordinary skill in the art.  Reggers' contention that the board used hindsight reconstruction in combining U.S.Des.Pat. No. 215,942 to Carlton W. Jacobson and U.S.Pat. No. 3,952,439 to Walter R. Armand is without merit.  The two references each disclose one-piece identification tags which are attached to an animal's ear.  The board correctly concluded that it would have been obvious to construct the tag disclosed in Jacobson from a flexible material as disclosed in Armand.  Reggers' attempt to distinguish Jacobson structurally reveals no error in the board's opinion.  Accordingly, we affirm on the basis of the board's opinion.